DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments of the rejection of claims under 35 USC 101, Applicant argues that the claims are integrated into a practical application of the alleged abstract idea, more specifically the present claims are directed to effecting a particular treatment or prophylaxis for a disease or medical condition. Examiner respectfully disagrees. The limitation of “performing a specific type of ART to adjust an ART treatment plan” does not provide a particular treatment step. “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition” as noted in MPEP 2106.04(d)(2) and further “The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s)”.

The arguments of the rejection of claims under 35 USC 102 are rendered moot in view of the current amendments. The updated rejection is presented below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 and 7-15 are related to a “non-transitory” computer readable medium. Claims 16-20 are related to a method. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A non-transitory computer-readable medium storing: a preferences database; 
instructions readable and executable by at least one electronic processor to perform a proposed radiation treatment plan review process, including: 
via a reviewing graphical user interface (GUI), presenting a proposed radiation treatment plan to a reviewer; 
via the reviewing GUI, receiving one of (i) an acceptance of the proposed radiation treatment plan or (ii) a rejection of the proposed radiation treatment plan in combination with annotations of the rejected proposed radiation treatment plan from the reviewer; and 
updating radiation treatment plan preferences of the reviewer stored in the preferences database based on the acceptance of the proposed radiation treatment plan or based on the annotations of the rejected proposed radiation treatment plan; and 
instructions readable and executable by at least one electronic processor to perform a radiation treatment planning process including: 
optimizing radiation treatment parameters for a patient with respect to dose objectives and using at least one planning image of a patient to generate one or more candidate radiation treatment plans for the patient; 
retrieving, from the preferences database to a planning GUI, radiation treatment plan preferences of a reviewer associated with the patient; 
displaying the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI;
performing adaptive radiation therapy (ART) with a radiation plan including the radiation treatment plan preferences to adjust the radiation treatment plan.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because the steps of “updating” the radiation plan as recited in claim 1 and then “optimizing” the radiation treatment parameters for the patient and further “performing” ART using plan preferences to adjust the treatment plan are limitations related to the management of a patient’s radiotherapy treatment plan with a reviewer. 

Additionally, claim 7 recites:

A non-transitory computer-readable medium storing instructions readable and executable by at least one electronic processor to perform a radiation treatment plan and approval method, the method comprising: 
receiving, at a first access point, a proposed radiation treatment plan from a second access point; 
receiving, via one or more user input devices at the first access point, one or more user inputs indicative of at least one of an acceptance of the proposed radiation treatment plan or a rejection of the proposed radiation treatment plan in combination with annotations of the proposed radiation treatment plan; 
transmitting the acceptance or the rejection in combination with the annotations to the second access point and displaying, at the second access point, the acceptance or the rejection in combination with the annotations; and 
storing the acceptance or the rejection in combination with the annotations in a preferences database; and
performing adaptive radiation therapy (ART) with the proposed radiation to adjust the proposed radiation treatment plan.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because the steps of performing a radiation treatment plan and approval method, indicating an acceptance or denial with annotations  of a treatment plan and further “performing” the ART to adjust the treatment plan are limitations related to the management of a patient’s radiotherapy treatment plan.

Additionally, claim 16 recites:

An adaptive radiation planning method to perform fractionated radiation therapy on a patient over a plurality of radiation treatment sessions in accord with a radiation treatment plan, the method comprising, between successive sessions of the fractionated radiation therapy: 
constructing a current state of the patient with state variables derived from a current medical image of the patient and additional state variables derived from patient information other than the current medical image of the patient; 
by a processor, applying a neural network to the current state to generate an adaptive radiotherapy (ART) recommendation; 
displaying the ART recommendation on a workstation and receiving a decision as to whether to perform ART via the workstation; 
by the processor, performing ART to adjust the radiation treatment plan conditional upon the decision being to perform ART; and 
by the processor, performing reinforcement learning based on the decision to update the neural network.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity”, more specifically managing human interactions, because the steps of  “constructing” the state of the patient based on a medical image and clinical data, generating an ART recommendation, deciding to perform the ART, and adjusting the treatment plan conditional upon starting the ADT are limitations related to the management of a patient’s radiotherapy treatment plan.

Any limitations not identified above as part of the abstract idea are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claim 3 recites the preferences as recommended modifications to the treatment plans, further reciting the abstract idea. Claim 4 recites the comparing the treatment step and to select a recommendation based on closely matching plans, further reciting the abstract idea. Claim 5 recites selecting annotations based on similarity, further reciting the abstract idea. Claim 6 recites “querying” a database to find similar patients to extract annotations and approvals from similar patients, further reciting the abstract idea. Claim 8 recites updating the proposed treatment based on the annotations and other factors, further reciting the abstract idea. Claim 9 recites updating the proposed treatment plan with the retrieved previous annotations, further defining the abstract idea. Claim 10 recites updating the proposed treatment plan with the retrieved previous accepted treatment plans, further defining the abstract idea. Claim 11 recites updating the proposed treatment plan using the retrieved annotations, further reciting the abstract idea. Claim 12 recites generating a ranked list of the proposed treatment plans based on retrieved annotations and accepted treatments plans, further reciting the abstract idea. Claim 13 recites recommending treatment options and updating treatment options, further reciting the abstract idea. Claim 17 recites the additional state variables that are considered for constructing the state of the patient, further reciting the abstract idea. Claim 18 recites a scoring system for the decision to perform the ART if a threshold is met, further reciting the abstract idea. Claim 19 recites adjusting the radiation plan based on an improved or degrading patient condition, therefore further reciting the abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

Claim 1 recites:

A non-transitory computer-readable medium storing: a preferences database; 
instructions readable and executable by at least one electronic processor to perform a proposed radiation treatment plan review process, including: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
via a reviewing graphical user interface (GUI), presenting a proposed radiation treatment plan to a reviewer; (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
via the reviewing GUI, receiving one of (i) an acceptance of the proposed radiation treatment plan or (ii) a rejection of the proposed radiation treatment plan in combination with annotations of the rejected proposed radiation treatment plan from the reviewer; and (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.)
updating radiation treatment plan preferences of the reviewer stored in the preferences database (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) based on the acceptance of the proposed radiation treatment plan or based on the annotations of the rejected proposed radiation treatment plan; and 
instructions readable and executable by at least one electronic processor to perform a radiation treatment planning process including: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) 
optimizing radiation treatment parameters for a patient with respect to dose objectives and using at least one planning image of a patient to generate one or more candidate radiation treatment plans for the patient; 
retrieving, from the preferences database to a planning GUI, radiation treatment plan preferences of a reviewer associated with the patient; and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
displaying the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI; (merely post solution activities as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. )
performing adaptive radiation therapy (ART) with a radiation plan including the radiation treatment plan preferences to adjust the radiation treatment plan.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of  the non-transitory computer-readable medium storing a preferences database, instructions, a processor,  and using an interface to present a radiation plan to a reviewer and to retrieve the radiation treatment plan preferences,  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).  Page 7 , last paragraph going into Page 8 shows the computer components and UI with no apparent improvement to the computer technology. The use of the interface is to merely present the treatment plan that is to be updated and the retrieval of the preferences that can be updated as described in the abstract idea via the interface are mere computer implementations. 

Regarding the additional limitations of via the reviewing GUI, receiving one of (i) an acceptance of the proposed radiation treatment plan or (ii) a rejection of the proposed radiation treatment plan in combination with annotations of the rejected proposed radiation treatment plan from the reviewer, there are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of receiving/collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of displaying the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Regarding claim 7:

A non-transitory computer-readable medium storing instructions readable and executable by at least one electronic processor (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) to perform a radiation treatment plan and approval method, the method comprising: 
receiving, at a first access point, a proposed radiation treatment plan from a second access point; (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec)
receiving, via one or more user input devices at the first access point, one or more user inputs (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) indicative of at least one of an acceptance of the proposed radiation treatment plan or a rejection of the proposed radiation treatment plan in combination with annotations of the proposed radiation treatment plan; 
transmitting the acceptance or the rejection in combination with the annotations to the second access point and displaying, at the second access point, the acceptance or the rejection in combination with the annotations; and (merely post solution activities as noted below, see MPEP 2106.05(g) and Symantec)
storing the acceptance or the rejection in combination with the annotations in a preferences database; and (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
performing adaptive radiation therapy (ART) with the proposed radiation to adjust the proposed radiation treatment plan.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of the electronic processor, receiving, via one or more user input devices at the first access point, one or more user inputs, and storing the acceptance or the rejection in combination with the annotations in a preferences database.,  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Page 7 , last paragraph going into Page 8 shows the computer components and UI with no apparent improvement to the computer technology. The implementation of the storing is for the computer implementation of indicating an acceptance or rejection of the plan.

Regarding the additional limitations of receiving, at a first access point, a proposed radiation treatment plan from a second access point, there are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of receiving/collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of transmitting the acceptance or the rejection in combination with the annotations to the second access point and displaying, at the second access point, the acceptance or the rejection in combination with the annotations; this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Regarding claim 16:

An adaptive radiation planning method to perform fractionated radiation therapy on a patient over a plurality of radiation treatment sessions in accord with a radiation treatment plan, the method comprising, between successive sessions of the fractionated radiation therapy: 
constructing a current state of the patient with state variables derived from a current medical image of the patient and additional state variables derived from patient information other than the current medical image of the patient; 
by a processor, applying a neural network to the current state to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) generate an adaptive radiotherapy (ART) recommendation; 
displaying the ART recommendation on a workstation and receiving a decision as to whether to perform ART via the workstation; (merely post solution activities as noted below, see MPEP 2106.05(g) and Symantec)
by the processor (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), performing ART to adjust the radiation treatment plan conditional upon the decision being to perform ART; and 
by the processor, performing reinforcement learning based on the decision to update the neural network. (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of a processor to apply a neural network, using the processor to perform ART adjusting, and use the processor to perform reinforcement learning of the neural network,  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of displaying the ART recommendation on a workstation and receiving a decision via the workstation this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage a patient’s radiotherapy plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 4 recites merely displaying a recommendation, therefore recites post solution activity. Claims 9, 10, 11 recite retrieving from a database various data, therefore reciting pre-solution activity. Claim 12 recites transmitting the ranked list to a first access point, thus further reciting post-solution activity. Claims 13, 14 further recite the use of a trained neural network to perform the management of the treatment plan, thus recites mere computer implementation. Claim 20 recites that the neural network comprises a Q network, thus further recites mere computer implementation.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding claim 1:

Regarding the additional limitation of  the non-transitory computer-readable medium storing a preferences database, instructions, a processor,  and using an interface to present a radiation plan to a reviewer and to retrieve the radiation treatment plan preferences,  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).  Page 7 , last paragraph going into Page 8 shows the computer components and UI with no apparent improvement to the computer technology. The use of the interface is to merely present the treatment plan that is to be updated and the retrieval of the preferences that can be updated as described in the abstract idea via the interface are mere computer implementations. 

Regarding the additional limitations of via the reviewing GUI, receiving one of (i) an acceptance of the proposed radiation treatment plan or (ii) a rejection of the proposed radiation treatment plan in combination with annotations of the rejected proposed radiation treatment plan from the reviewer, there are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of receiving/collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Regarding the additional limitation of displaying the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Regarding claim 7:

Regarding the additional limitation of the electronic processor, receiving, via one or more user input devices at the first access point, one or more user inputs, and storing the acceptance or the rejection in combination with the annotations in a preferences database.,  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Page 7 , last paragraph going into Page 8 shows the computer components and UI with no apparent improvement to the computer technology. The implementation of the storing is for the computer implementation of indicating an acceptance or rejection of the plan.

Regarding the additional limitations of receiving, at a first access point, a proposed radiation treatment plan from a second access point, there are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of receiving/collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

Regarding the additional limitation of transmitting the acceptance or the rejection in combination with the annotations to the second access point and displaying, at the second access point, the acceptance or the rejection in combination with the annotations; this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

Regarding claim 16:

Regarding the additional limitation of a processor to apply a neural network, using the processor to perform ART adjusting, and use the processor to perform reinforcement learning of the neural network,  the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of displaying the ART recommendation on a workstation and receiving a decision via the workstation this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 USC 102(a)(2) as being anticipated by US 2018/0211725 A1 to Purdie et al. (“Purdie”):

Regarding claim 1:
Purdie teaches a non-transitory computer-readable medium storing: a preferences database; instructions readable and executable by at least one electronic processor to perform a proposed radiation treatment plan review process, including: via a reviewing graphical user interface (GUI), presenting a proposed radiation treatment plan to a reviewer; ([0022]- system for reviewing radiotherapy treatment plan is described. An interface for a user (this user is interpreted to be the reviewer) is given to review the automated dose map for the radiotherapy (the treatment plan.))
via the reviewing GUI, receiving one of (i) an acceptance of the proposed radiation treatment plan or (ii) a rejection of the proposed radiation treatment plan in combination with annotations of the rejected proposed radiation treatment plan from the reviewer; and ([0022]- via the interface for the user, the user can modify the proposed dose map if they chose (this indicates the user can accept or reject the automated plan; the dose modifications indicates the user rejected the proposed plan in combination with annotations).)
updating radiation treatment plan preferences of the reviewer stored in the preferences database based on the acceptance of the proposed radiation treatment plan or based on the annotations of the rejected proposed radiation treatment plan; and ([0022]- with the user’s input modifications, the proposed dose map treatment plan can be recalculated (indicating the treatment plan has been updated). [0339]- plans can be manually reviewed and approved/rejected.)
instructions readable and executable by at least one electronic processor to perform a radiation treatment planning process including: optimizing radiation treatment parameters for a patient with respect to dose objectives and using at least one planning image of a patient to generate one or more candidate radiation treatment plans for the patient; ([0018, 0019]- personalized treatment plans are generated for specific patients based on the amount of radiation is required for the patient and a reference image data of the patient)
retrieving, from the preferences database to a planning GUI, radiation treatment plan preferences of a reviewer associated with the patient; and displaying the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI; ([0022, 0187]- treatment plans for the patient are retrieved from the system and displayed in the UI)
performing adaptive radiation therapy (ART) with a radiation plan including the radiation treatment plan preferences to adjust the radiation treatment plan. ([0230]- the automated treatment planning system can update the dose map for the radiation (the adjustment of the dose map is interpreted as performing automated ART to adjust the treatment plan).)

Regarding claim 2:
Purdie teaches all of the limitations of claim 1. Purdie further teaches wherein the radiation treatment planning process further includes receiving, at the planning GUI, a selection of one of the one or more candidate radiation treatment plans for proposal to the reviewer associated with the patient by the proposed radiation treatment plan review process. ([0184-0186]- select a candidate treatment plan from the UI)

Regarding claim 3:
Purdie teaches all of the limitations of claim 1. Purdie further teaches wherein the displaying of the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI includes displaying the radiation treatment plan preferences as one or more recommended modifications to the one or more candidate radiation treatment plans for the patient. ([0187]- recommended changes and modifications to treatment plan are shown on the UI)

Regarding claim 4:
Purdie teaches all of the limitations of claim 1. Purdie further teaches wherein the displaying of the radiation treatment plan preferences of the reviewer associated with the patient at the planning GUI includes: comparing the one or more candidate radiation treatment plans for the patient with the radiation treatment plan preferences of the reviewer associated with the patient; and ([0134, 0135]- candidate treatment plans can be compared based on quality of the treatment)
based on the comparison, displaying a recommendation of one of the one or more candidate radiation treatment plans for the patient as most closely matching the radiation treatment plan preferences of the reviewer associated with the patient. ([0138]- UI can display the treatment plan that more closely matches preferences of the user reviewer)

Regarding claim 5:
Purdie teaches all of the limitations of claim 1. Purdie further teaches wherein the retrieving, from the preferences database to the planning GUI, of the radiation treatment plan preferences of the reviewer associated with the patient includes: selecting acceptances of or annotations to radiation treatment plans of prior patients of the reviewer associated with the patient based on similarity to the one or more candidate radiation treatment plans for the patient and ([0114]- similarity between a predefined treatment plan and proposed treatment plan. [0157]- treatment plan parameters are determined by using a set of rules (using other rules implies different preferences from reviewers). )
retrieving preferences of the reviewer associated with the patient respective to the selected acceptances or annotations. ([0156]- other rules are used to created a treatment plan parameter (interpreted as retrieving preferences of the reviewer associated with the patient respective to the selected acceptances of previous treatment plans)

Regarding claim 6:
Purdie teaches all of the limitations of claim 1. Purdie further teaches wherein the optimizing includes: querying the preferences database for a physician's plan library for previous patients similar to the patient; ([0056]- to create better quality treatments, previous plans data comes from the database. [0177-0179]-  rules to develop treatment plan can come from historical patients (previous, historical patients interpreted to be similar to the current patient).)
processing the plan library to query similar patients based on a specific set of features and a level of relevance; extracting annotations for rejected patient plans and approved plans from previous patients most similar to the patient. ([0177]- rules are extracted from approved, historical plans to improve the treatment plan)

Regarding claim 7:
Purdie teaches a non-transitory computer-readable medium storing instructions readable and executable by at least one electronic processor to perform a radiation treatment plan and approval method, the method comprising: receiving, at a first access point, a proposed radiation treatment plan from a second access point; ([0084]- treatment plans can be transmitted across networks (implies receiving a proposed plan at a first access point that can be transferred across a network from the second access point). )
receiving, via one or more user input devices at the first access point, one or more user inputs indicative of at least one of an acceptance of the proposed radiation treatment plan or a rejection of the proposed radiation treatment plan in combination with annotations of the proposed radiation treatment plan; ([0084]- treatment plans can be transmitted across networks (implies receiving a proposed plan at a first access point that can be transferred across a network from the second access point). [0022]- via the interface for the user, the user can modify the proposed dose map if they chose (this indicates the user can accept or reject the automated plan; the dose modifications indicates the user rejected the proposed plan in combination with annotations).)
transmitting the acceptance or the rejection in combination with the annotations to the second access point and displaying, at the second access point, the acceptance or the rejection in combination with the annotations; and ([0022, 0187]- treatment plans for the patient are retrieved from the system and displayed in the UI)
storing the acceptance or the rejection in combination with the annotations in a preferences database; and ([0180]-  historical dose maps for a specific patient is stored (stored historical treatments indicate that it is a accepted plan).)
and performing adaptive radiation therapy (ART) with the proposed radiation to adjust the proposed radiation treatment plan ([0230]- the automated treatment planning system can update the dose map for the radiation (the adjustment of the dose map is interpreted as performing automated ART to adjust the treatment plan).)

Regarding claim 8:
Purdie teaches all of the limitations of claim 7. Purdie further teaches wherein the method further includes: generating the proposed radiation treatment plan at the second access point; ([0084]- treatment plans can be transmitted across networks (implies receiving a proposed plan at a first access point that can be transferred across a network from the second access point). [0155]- proposed dose map (radiation treatment dosing) is generated))
conditional upon the proposed radiation treatment plan being rejected and displaying, at the second access point, the rejection in combination with the annotations, updating the proposed radiation treatment plan based on the annotations and ([0022]- with the user’s input modifications, the proposed dose map treatment plan can be recalculated (indicating the treatment plan has been updated). [0339]- plans can be manually reviewed and approved/rejected.)
repeating the receiving operations, the transmitting operation, and the storing operation until a user input indicative of an acceptance of the treatment plan is received at the second access point. ([0195- 0198]-quality assurance is considered for making the treatment plan; if verification fails, processes of determining dose distribution are recalculated and returned to the initial step )

Regarding claim 9:
Purdie teaches all of the limitations of claim 8. Purdie further teaches wherein the method further includes: retrieving, from the preferences database, previous annotations made by an oncologist for who the proposed treatment plan is prepared; and updating, at the second access point, the proposed treatment plan with the retrieved previous annotations. ([0189-0190]- previously historical treatment parameters (interpreted as previous annotations made by an oncologist) are used to make the treatment plan)

Regarding claim 10:
Purdie teaches all of the limitations of claim 9. Purdie further teaches wherein the retrieving includes: retrieving, from the preferences database, previous treatment plans accepted by the oncologist for patients having a similar region of interest (ROI) for treatment; and updating, at the second access point, the proposed treatment plan with the retrieved previous accepted treatment plans. ([0116-0117]- the region of interest is considered when making the treatment plans; the classification algorithm uses similarity of the features from the ROI . )

Regarding claim 11:
Purdie teaches all of the limitations of claim 8. Purdie further teaches wherein the method further includes: retrieving, from the preferences database, previous treatment plans rejected and annotated by the oncologist in which an annotation for a new region of internet (ROI) was added; ()
updating, at the second access point, the proposed treatment plan using the retrieved annotations. ([0084]- treatment plans can be transmitted across networks (implies receiving a proposed plan at a first access point that can be transferred across a network from the second access point).)

Regarding claim 12:
Purdie teaches all of the limitations of claim 9. Purdie further teaches wherein the method further includes: generating, at the second access point, a ranked list of the proposed treatment plans based on the retrieved previous annotations and accepted treatment plans; and ([0116-0117]- the region of interest is considered when making the treatment plans; the classification algorithm uses similarity of the features from the ROI)
transmitting the ranked list of proposed treatment plans to the first access point. ([0084]- treatment plans can be transmitted across networks (implies receiving a proposed plan at a first access point that can be transferred across a network from the second access point).)

Regarding claim 13:
Purdie teaches all of the limitations of claim 7. Purdie further teaches wherein the method further comprises: using a trained neural network (NN) to recommend treatment options to generate the proposed treatment plan; and ([0321]- use of NN for treatment planning )
updating the recommended treatment options using the user inputs indicative of acceptance, rejections, and annotations. ([0125]- system gives recommendations for modifying the proposed treatment plan [0085]- information from ROI for example can be manually entered by the user)

Regarding claim 14:
Purdie teaches all of the limitations of claim 13. Purdie further teaches wherein the method further comprises: updating one or more state variables of the trained NN using the user inputs indicative of acceptance, rejections, and annotations. ([0321]- use of NN for treatment planning)

Regarding claim 15:
Purdie teaches all of the limitations of claim 14. Purdie further teaches wherein the state variables include at least one of: features from imaging sessions of the patient, patient demographic information, patient weight changes, and patient condition changes. ([0085]- patient condition changes data such as recurrence data is used as inputs for the treatment )

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 USC 102(a)(1) by being anticipated by US 9764162 B1 to Willcut et al. (“Willcut”):

Regarding claim 16:
Willcut teaches an adaptive radiation planning method to perform fractionated radiation therapy on a patient over a plurality of radiation treatment sessions in accord with a radiation treatment plan, the method comprising, between successive sessions of the fractionated radiation therapy: ([Col. 23, line 61- Col. 24, line 3]- system creates a workflow of radiotherapy sessions and can track the effect of the radiation treatment for each session)
constructing a current state of the patient with state variables derived from a current medical image of the patient and additional state variables derived from patient information other than the current medical image of the patient; ([col. 13, line 55-col. 14, line 23]- describes how the Predictive module includes inputs such as clinical data including demographics (interpreted as the additional state variables) and medical images. [col. 14, lines 24-35]- similar predictive alert module can analyze the data to determine potential outcomes of treatment for a determined amount of treatment fractions (this indicates the current state of the patient).)
by a processor, applying a neural network to the current state to generate an adaptive radiotherapy (ART) recommendation; displaying the ART recommendation on a workstation and receiving a decision as to whether to perform ART via the workstation; ([Col. 14, lines 36-63]- predictions for the adaptive radiotherapy uses neural networks. [col. 18, lines 21-32]- system can display recommendations for the adaptive treatment and provides decision for perform the adapting radiotherapy.  [col. 10, lines 17-26]- system provides recommendations to perform the radiotherapy)
by the processor, performing ART to adjust the radiation treatment plan conditional upon the decision being to perform ART; and ([col. 17, lines 51-59]- the system can indicate if the radiotherapy treatment needs to be adjusted)
by the processor, performing reinforcement learning based on the decision to update the neural network. ([col. 14, line 64- col. 15, line15]- the system can perform training on the neural network)

Regarding claim 17:
Willcut teaches all of the limitations of claim 16. Willcut further teaches wherein the additional state variables include or are derived from at least one of: patient demographic information, patient weight changes, and patient condition changes. ([Col. 13, line 66- Col. 14, line 23]- data inputted into the predictive module includes data such as demographics and dose responses)

Regarding claim 18:
Willcut teaches all of the limitations of claim 16. Willcut further teaches wherein the received decision is formulated as a received score of the ART recommendation, wherein the decision is to perform ART if the score exceeds a threshold and the reinforcement learning is performed based on the score. ([col. 9, lines 58-67]- the system can do re-planning of the treatment (performing ART if volume changes by a certain threshold)

Regarding claim 19:
Willcut teaches all of the limitations of claim 16. Willcut further teaches wherein the reinforcement learning is performed further based on whether a patient condition has improved or degraded subsequent to a previous performing of ART to adjust the radiation treatment plan. ([col. 19, lines 4-30]- the review and assessment module can observe the patient’s condition and can trigger a review of the ART)

Regarding claim 20:
Willcut teaches all of the limitations of claim 16. Willcut further teaches wherein the neural network comprises a Q network. ([Col. 14, lines 36-63]- predictions for the adaptive radiotherapy uses neural networks, including reinforcement learning such as Q-learning (this is the Q network).)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/30/22